DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 9-22 are pending with claims 21-22 withdrawn as drawn to a non-elected invention. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grabau (WO 2010/018225 A2) in view of Joshi et al. (US 2003/0176561), hereinafter Joshi.
Regarding claims 9 and 13-14, Grabau discloses a method of producing a layered structure wind turbine blade in a mold (Figs. 1-2; p. 17, line 15- p. 18, line 18) comprising steps of (a) providing a mold (Figs. 1-2); (b) placing dry fiber layers in a mold (Figs. 1 and 14) in a layered fashion; (c/d) sealing with vacuum bag (120, 220) (Figs. 1-2), and vacuuming the mold to evacuate (p. 16, line 1-10), and (e) subsequently injecting a resin (p. 16, lines 1-10) which can be a polyurethane (p. 13, lines 12-13) in liquid form (p. 13, line 19-20) in order to produce the structure.
Grabau does not explicitly disclose the viscosity of the polyurethane liquid mixture as is recited in the claim. However, Grabau does disclose that materials such as the ones used (p. 13, lines 25-27), cause a “water-like viscosity” of the material as to “quickly impregnate” the material of very large structures in a short amount of time. It has been held that the optimization of a result-effective variable supports a case of routine obviousness. Accordingly, it would have further been obvious to one of ordinary skill in the art to have modified the viscosity as is recited in the claim, as to quickly impregnate the fiber layers while maintaining the structural integrity of the object while impregnating with resin. The combination as discussed above does not explicitly disclose the viscosity value of the resin. 
Additionally, with respect to the claimed viscosity value, Joshi discloses a similar process, adaptable to VARTM (Joshi, par. 0062), using a polyurethane liquid of the claimed viscosity values as in claim 9 (Joshi, par. 0026-0027) and above the claimed threshold for NCO content as in claims 13-14 (Joshi, par. 0031, 0039, 0042). Additonally, as discussed in Joshi, par. 0028, the disclosure covers “nominal diols and triols” which covers compounds with both two (diols) and three (triols) having -OH groups (reactive towards isocyanate). One of ordinary skill in the art would have had a reasonable expectation of success from having incorporating the techniques of Joshi into Grabau above because both are using polyurethane resin materials, and as such, these materials’ properties would be expected to be similar. 
Accordingly, it would have been obvious to have produced the polyurethane liquid solution as discussed by Joshi as to perform the VARTM process in Grabau above and produce the product using a polyurethane mixture as is claimed as to optimize the viscosity/structural integrity of the formed product. 
Regarding claim 10, Grabau/Joshi discloses the subject matter of claim 9, and the fibrous layers above are considered to all read on this claim language as is written. A “spacer” material is not interpreted to be different from any of the other fiber layers as a spacer layer can also be made up of fiber and as such the above is considered to meet claim 10 as well as claim 9. 
Regarding claims 11-12, Grabau/Joshi discloses the subject matter of claims 9/10 above, and further discloses a vacuum layer (Grabau, Figs. 1-2 – 120, 220) as to cover/seal the mold. 
Regarding claims 15 and 18, Grabau/Joshi discloses the subject matter of claim 9 above, and further discloses the use of a polyol compound (Joshi, par. 0042-0043) which has two –OH hydroxyl groups, and a hydroxyl equivalent weight (interpreted as equivalent to “OH number”) overlapping the range as recited in the claim (Joshi, par. 0028, 0043, 0060). Additonally, as discussed in Joshi, par. 0028, the disclosure covers “nominal diols and triols” which covers compounds with both two (diols) and three (triols) having -OH groups (reactive towards isocyanate).
Regarding claims 16-17, Grabau/Joshi discloses the subject matter of claim 9 as is dicussed above, and further discusses applying the liquid at 25 C (par. 0028, 0042) and curing (at a die) between 150 and 350 F (Joshi, par. 0021) which overlaps the claimed range as converted into Celsius. 
Regarding claims 19-20, Grabau/Joshi discloses the subject matter of claim 18 as disclosed above, and further discloses (as discussed for claim 9 above in Joshi, par. 0026) the claimed viscosity value as is recited in these claims.
Response to Arguments
Applicant's arguments filed 8/26/2020 have been fully considered but they are not persuasive. In the remarks, Applicant appears to argue that the materials as disclosed by Joshi do not meet the applicable thermosetting materials (as argued on p. 7). 
In response, Examiner points out that Joshi is specifically directed at thermosetting polyurethanes, which appear to be limited similarly as recited in the claim. In Joshi, the “nominal triol” as outlined above would have at least three –OH hydroxyl groups, which are the reactive hydrogen atoms pointed out on p. 7 of the remarks as being missing from the rejection. Even though this reference appears to prefer diols (having two hydroxyl groups), in MPEP 2123, it notes that disclosed examples and “preferred” embodiments do not constitute a teaching away from a broader disclosure or “nonpreferred” embodiments. As such, the arguments are not found to be persuasive and the rejections are maintained as updated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742